PARKER, Judge.
Appellants assign error'to (1) the denial of their motions for directed verdicts of not guilty and (2) the portion of the court’s charge to the jury in which the court instructed the jury how it should view the evidence concerning the partially exculpatory statement made by defendants to the police.
Viewed in the light most favorable to the State, the evidence was sufficient to require submission of the case to the jury. Defendants were seen in the middle of the night standing close behind the opened trunk of the stolen Chrysler automobile. They admitted to the police that the Chrysler was under their control and that they intended to continue their trip southward in it. Defendants’ midnight possession of the stolen Chrysler so soon after it was stolen affords presumptive evidence for the jury’s consideration that defendants committed the larceny. State v. Foster, 268 N.C. 480, 151 S.E. 2d 62 (1966). The introduction in evidence by the State of the exculpatory portion of the statement made by defendants to the police to the effect that one of their buddies had brought the Chrysler to them from *601Pennsylvania, did not prevent the State from showing that the facts were otherwise. State v. Bolin, 281 N.C. 415, 189 S.E. 2d 235 (1972). The motions for directed verdicts of not guilty were properly denied.
We have carefully examined the court’s charge to the jury and particularly the portion to which defendants assign error. The charge, considered contextually and as a whole, was free from prejudicial error. We find
No error.
Judges Hedrick and Clark concur.